DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Acknowledgement is made to the amendment received 7/28/2021.
Claims 1-2, 4, 6, 8-11, 13, and 15-21 have been amended. Claims 5, 7, 12, and 14 have been cancelled. Claim 22 has been added. Claims 1-4, 5, 8-11, 13, 15-22 are pending and addressed below. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6, 8-10, 13, 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. PGPub. No. 20110306851) in view of Deem (U.S. PGPub. No. 20060041277).
Regarding claim 1, Wang teaches:
A system comprising: an interstitial stimulation device configured to provide interstitial stimulation of renal nerves of a renal artery of a subject (Para. 0092, catheter read as stimulation device) 
and a computer comprising a non-transitory computer readable medium for storing program code that, when executed, causes the computer to perform a process (Para. 0127) 
comprising: controlling the interstitial stimulation of the renal nerves by the interstitial stimulation device; (Para. 0092, 0127)
determining whether the subject is suitable for renal sympathetic denervation based on the interstitial stimulation (Para. 0092, 0119; data determines the optimum location for ablation, thus data determines whether a part of the subject is suitable for ablation)
such that the renal sympathetic denervation and the interstitial stimulation are different (Para. 0092, 0099; stimulating occurs before denervation) 
Although Wang does not explicitly disclose proceeding with denervation “only after” determining a subject’s suitability, Wang teaches monitoring the effects of heart rate and blood pressure due to stimulation and ablating at those site (Para. 0018). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wang  to incorporate controlling the renal sympathetic denervation to proceed only after it is determined that the subject is suitable for renal sympathetic denervation based on the interstitial stimulation, 
Wang does not explicitly disclose stimulating the renal nerves from outside the renal artery. 
In related renal neuromodulation art, Deem teaches:
stimulation of renal nerves of a renal artery of a subject from outside the renal artery; (Para. 0085, 0095; Fig. 4, electrode 212)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wang to incorporate stimulating renal nerves of a renal artery of subject from outside the renal artery in the same manner as taught by Deem in order to alleviate clinical symptoms of CHF, hypertension, renal disease and other cardio-renal diseases for a period of months (Deem, Para. 0093). Further, Applicant is encouraged to use the exact language of the specification. 
Regarding claim 22, the Wang/Deem combination teaches:
The system of claim 1, (described above)
wherein the program code further causes the computer to control at least two measurements of blood pressure and/or at least two measurements of heart rate of the subject, (Wang, Para. 0113)
wherein at least one of the at least two blood pressure measurements and/or the at least two heart rate measurements is performed during the interstitial stimulation, (Wang, Para. 0052, 0109, 0113)
and wherein whether the subject is suitable for the renal sympathetic denervation is determined using a comparison of the at least two blood pressure measurements and/or a comparison of the at least two heart rate measurements. (Wang, Para. 0052, 0109, 0113)
Regarding claim 2, the Wang/Deem combination teaches:
The system of claim 22, (described above)
wherein the program code further causes the computer to determine a blood pressure change parameter indicative of a change in blood pressure based on the at least two blood pressure measurements and/or a heart rate change parameter indicative of a change in heart rate based on the at least two heart rate measurements, (Wang, Para. 0092, 0113; change in blood pressure or heart rate read as change parameter)
Regarding claim 3, the Wang/Deem combination teaches:
The system of claim 2, (described above)
wherein the program code further causes the computer to determine that the subject is suitable for the renal sympathetic denervation, when the blood pressure change parameter indicates an increase of the blood pressure and/or the heart rate change parameter indicates an increase of the heart rate. (Wang, Para. 0018)
and to determine that the subject is suitable for the renal sympathetic denervation based on the blood pressure change parameter and/or the heart rate change parameter. (Wang, Para. 0018, 0092, 0113; change in blood pressure or heart rate read as change parameter)
Regarding claim 4, 18-19, and 21, the Wang/Deem combination teaches:
The system of claim 2, (described above)
The system of claim 13, (described below) 
The system of claim 20 (described below)
further comprising: performing at least two blood pressure measurements of the subject, (Wang, Para. 0113)
wherein at least one of the at least two blood pressure measurements is performed during the interstitial stimulation; (Wang, Para. 0052, 0109, 0113)
and comparing the at least two blood pressure measurements, (Wang, Para. 0052, 0109, 0113)
wherein the subject is determined to be suitable for the renal sympathetic denervation when the comparing of the at least two blood pressure measurements  (Wang, Para. 0052, 0109, 0113)
Wang further teaches a blood pressure blood pressure and heart rate increase after stimulation (Tables 1-4). However, Wang does not explicitly disclose an increase by 10 or 20% during stimulation. An increase in blood pressure/heart rate would be considered an obvious reason to treat someone. For example, if a patient exhibits an 80 percent increase in blood pressure, a large blood pressure change, a physician would recognize that the patient would need treatment. It would be obvious to one of ordinary skill in the art (i.e. physician, nurse, etc.) to appropriately choose a required percentage range and treat a patient based on an elevated recording.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to treat a patient when there is an increase by 10 or 20 percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 6, the Wang/Deem combination teaches:
The system of claim 22, (described above)
wherein the system further comprises a renal sympathetic denervation device for performing the renal sympathetic denervation (Wang, Para. 0091, 0094, 0101; catheter capable of stimulating and ablating, the claim does not require the two devices to be distinct)
Regarding claim 8, the Wang/Deem combination teaches:
The system of claim 6, (described above)
wherein the renal sympathetic denervation device comprises an interstitial device for performing the renal sympathetic denervation interstitially. (Para. 0092; any device that enters the body to stimulate renal nerves would have to have to enter a region between organs, fluid and other internal body parts, thus making the device and procedure interstitial)
Regarding claim 9, the Wang/Deem combination teaches:
The system of claim 6, (described above)
wherein the interstitial device for performing renal sympathetic denervation interstitially is integrated with the interstitial stimulation device. (Wang, Para. 0091, 0094, 0101; catheter capable of stimulating and ablating)
Regarding claim 10, the Wang/Deem combination teaches:
The system of claim 6, (described above)
wherein a measuring unit is adapted to perform at least one of the at least two measurements of the blood pressure and/or at least one of the at least two measurements of the heart rate during the renal sympathetic denervation (Wang, Para. 0033)
Regarding claim 13
A method comprising: controlling interstitial stimulation of renal nerves of a renal artery in a subject using an interstitial stimulation device (Wang, Para. 0092, catheter read as stimulation device) 
determining whether the subject is suitable for renal sympathetic denervation based on the interstitial stimulation such that the renal sympathetic denervation (Wang, Para. 0092, 0119; data determines the optimum location for ablation, thus data determines whether a part of the subject is suitable for ablation) 
and the interstitial stimulation are different (Wang, Para. 0092, 0099; stimulating occurs before denervation)
Although Wang does not explicitly disclose proceeding with denervation “only after” determining a subject’s suitability, Wang teaches monitoring the effects of heart rate and blood pressure due to stimulation and ablating at those site (Wang, Para. 0018). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wang  to incorporate controlling the renal sympathetic denervation to be performed or completed only after it is determined that the subject is suitable for renal sympathetic denervation, since there is a reasonable expectation that ablation at the site should be performed so as to destroy nerve fibers in a more precise way (Wang, Para. 0018).  
In related renal neuromodulation art, Deem teaches:
using an interstitial stimulation device placed adjacent to the renal artery from outside the renal artery; (Deem, Para. 0085, 0095; Fig. 4, electrode 212)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wang to incorporate stimulating renal nerves of a renal artery of subject from outside the renal artery in the same manner as taught by Deem in order to 
Regarding claim 15, the Wang/Deem combination teaches:
A non-transitory computer readable medium storing program code that, when executed by a computer processor, causes the computer processor to carry out the method of claim 13  (Para. 0127, described above) 
It would be obvious to one of ordinary skill in the art to recognize that monitoring and comparing physiological changes would require a controller (taught by Wang) with code and a processor to perform the method of Wang (Para. 0127) in order to effectively perform treatment in a patient, since it has been held that automating a process increases efficiency. 
Regarding claim 16, the Wang/Deem combination teaches:
The system of claim 1, (described above) 
wherein the interstitial stimulation device comprises a needle with a sharpened tip for facilitating an introduction of the needle into the subject. (Deem, Para. 0091)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wang based on the teachings of Deem to incorporate a needle in order to provide ease of penetration into the wall of the lumen during advancement, since it is a standard needle is used clinically  (Deem, Para. 0091).
Regarding claim 17, the Wang/Deem combination teaches:
The system of claim 16, (described above) 
wherein the needle comprises a lumen through which…fluid is passed into the renal artery of the subject during the renal sympathetic denervation (Deem, Para. 0142)

Regarding claim 20, the Wang/Deem combination teaches:
A system comprising: …providing interstitial stimulation of renal nerves of a renal artery of a subject (Wang, Para. 0092, catheter read as stimulation device) 
for performing renal sympathetic denervation; (Wang, Para. 0091, 0094, 0101; catheter capable of stimulating and ablating)
and a controller comprising a memory for storing program code that, when executed, causes the controller to perform a process (Wang, Para. 0127) 
comprising: controlling the interstitial stimulation of the renal nerves; (Wang, Para. 0092, 0127)
determining whether the subject is suitable for the renal sympathetic denervation based on the interstitial stimulation (Wang, Para. 0092, 0119; data determines the optimum location for ablation, thus data determines whether a part of the subject is suitable for ablation)
such that the renal sympathetic denervation and the interstitial stimulation are different (Wang, Para. 0092, 0099; stimulating occurs before denervation)
and controlling the renal sympathetic denervation to be performed or completed…after it is determined that the subject is suitable for the renal sympathetic denervation (Wang, 
Wang does not explicitly disclose stimulating the renal nerves from outside the renal artery. 
In related renal neuromodulation art, Deem teaches:
a needle for providing interstitial stimulation of renal nerves (Deem, Para. 091)
stimulation of renal nerves of a renal artery of a subject from outside the renal artery; (Para. 0085, 0095; Fig. 4, electrode 212)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wang to incorporate a needle for stimulating renal nerves of a renal artery of subject from outside the renal artery in the same manner as taught by Deem in order to provide ease of penetration into the wall of the lumen during advancement and alleviate clinical symptoms of CHF, hypertension, renal disease and other cardio-renal diseases for a period of months (Deem, Para. 0091, 0093). Further, Applicant is encouraged to use the exact language of the specification. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Wang/Deem combination in further view of  Wang ‘355 (W.O. 2014/029355).
Regarding claim 11, the Wang/Deem combination teaches the system of claim 10, (described above). Wang teaches performing renal denervation based on blood pressure and heart rate measurements. However, the Wang/Deem combination does not explicitly disclose determining when the renal sympathetic denervation should be terminated based on the blood pressure measurements. 
. 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 7/28/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of 4/28/2021 has been withdrawn. 
Applicant’s arguments with respect to claims 1-4, 6, 8-11, 13, and 15-22, have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not taught by Wang ‘355 are moot in view of the new rejections under Wang (U.S. PGPub. No. 20110306851) and Deem (U.S. PGPub. No. 20060041277). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


/A.E.R./Examiner, Art Unit 3794